Citation Nr: 1709910	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 






INTRODUCTION

The Veteran had active duty service in the Army from May 1976 to October 1976.  He had additional periods of service in the Army National Guard from approximately 1975 to 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer in December 2009.  A transcript of the hearing is associated with the record.  The Veteran failed, without apparent good cause, to report for a scheduled Board hearing in March 2011.  Thus, his request for a Board hearing is considered as having been withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In January 2013 and March 2016, the Board remanded the claims for additional development. 


FINDINGS OF FACT

1.  The Veteran's right foot disability was not incurred during a period of qualifying service, specifically active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA), nor was it manifested within one year of separation from active duty. 

2.  The Veteran's left foot disability was not incurred during a period of qualifying service, specifically active duty, ACDUTRA or INACDUTRA, nor was it manifested within one year of separation from active duty.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left foot disability have not been met. 
38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in August 2007 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records; VA examination reports; VA treatment records; private treatment records; and evidence submitted by the Veteran, including his lay statements. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in May 2013 and May 2016.   In a March 2016 remand, the Board found the May 2013 VA examination inadequate.  This it was not considered in the Board's decision herein.  As to the May 2016 VA examination, the Board finds this examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In January 2013, the Board remanded the claim for procurement of outstanding treatment records, verification of the Veteran's periods of ACDUTRA and INACDUTRA, and for a VA examination.  Outstanding treatment records were associated with the record.  In addition, the Veteran was afforded the requested VA examination in May 2013, and in February 2013 his personnel records were associated with the record.  In March 2016, the Board again remanded the claims for a new VA examination.  The Veteran was provided a new VA examination in May 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by the subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  As the evidence in this case is extremely voluminous, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 
38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 38 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran asserts that his current bilateral foot disabilities are a result of foot injuries he suffered during periods of ACDUTRA. See December 2007 Statement in Support of Claim; December 2009 DRO Hearing Transcript.  Specifically, the Veteran reported that around 2000 at end of his annual two-week training duty he was unloading field radios when a radio fell on his right foot and impaired his ability to work leaving a knot on top of the foot for several months with pain.  Id.  He reported that he was told to seek treatment from his own personal doctor.  He reported that an x-ray indicated a fracture.  Id.  He reported that since the injury, he continues to have pain in his toes and up and down his foot.  Id.  He also reported that around 2003 while in active duty training in California, kitchen personnel dropped a grill on his left foot fracturing it.  He reported seeking treatment in service and stated that the x-ray showed fracture of the right foot.  He reported being on crutches for three to four weeks after the injury.  Id.   

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows diagnoses of degenerative arthritis of the bilateral feet, bilateral pes planus, enthesopathy at the tendon insertion of the base of the right fifth metatarsal, and bilateral Achilles calcaneal spurs.  See May 2016 VA examination.  The issue that remains disputed is whether the Veteran's bilateral foot disabilities are related to an injury suffered in service to include a period of ACDUTRA.   

As an initial matter, the Board again emphasizes that the Veteran asserts that his current disabilities are a result of injuries suffered during periods of ACDUTRA.
The Veteran's service treatment records show a June 2003 note of a left foot injury.  The note indicates that 25 pound grill top fell on his left foot causing swelling and pain.  An x-ray if the left foot was negative for fracture.  There was no line of duty determination made in the record.  The medical and personnel records create a timeline consistent with the Veteran's statements.  Thus, the Veteran's consistent contention that he injured his feet during periods of ACDUTRA is deemed credible. 
Although the Veteran's service treatment records show a June 2003 treatment for a left foot injury the Veteran's service medical records are silent for any complaints of or treatment for a right foot injury.  During a June 2001 report of medical history, the Veteran indicated that he did not have any foot trouble.  The Veteran also denied foot trouble in a June 2006 report of medical history.  

A February 2007 private treatment note shows a diagnosis of arthritis of feet, and a December 2007 private treatment note indicates that the Veteran complained of "sore/cold feet."  In addition, the Veteran's VA treatment records indicate complaints of foot pain treated in the context of his diabetes mellitus treatment.  

The Veteran was afforded a VA examination in May 2016.  With respect to the left foot, the examiner opined that the Veteran's left foot disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that radiographs of the left foot taken at the time of the reported injury were negative for fracture and current radiographs did not show evidence of prior fracture.  Although the Veteran's recollection was that the x-rays at the time of injury showed a fracture, this was many years later.  The report of medical examination dated June 2006 indicates that both the Veteran and the treating clinician reported that there were no foot problems at that time.  This indicates that the injury to the left foot had resolved.  This is consistent with the natural history of a heavy object falling on the foot without causing a fracture or significant soft tissue injury as was the case in this injury.  Further, the character and severity of the Veteran's symptoms are not explained by the character and severity of the trauma.  

The examiner also gave a negative nexus opinion with regarding the Veteran's right foot disability.  The examiner stated that the transcript of the December 2009 hearing includes testimony from the Veteran that he sustained a fracture to his right big toe when one of the troops dropped a radio on his right foot in 2000.  There was no evidence of a prior fracture of the right big toe identified on the Veteran's current x-rays.  The report of medical examination dated June 2006 indicates that both the patient and the examiner reported that there were no foot problems at that time.  This indicates that the injury to the left foot had resolved by that time.  A fracture of the big toe sustained in 2000 would have healed by this time, so this is consistent with both the Veteran's history of fracture of the big toe and current x-ray results.  Since his foot symptoms involve the whole foot and include tingling in addition to pain, they are not explained by an injury to the big toe.  They are consistent with a history of diabetes mellitus.  

The examiner stated that while the radiographs of the Veteran's feet show multiple abnormalities it include mild bilateral first MTP osteoarthritis, bilateral pes planus, enthesopathy at the tendon insertion of the base of the right fifth metatarsal, and bilateral Achilles calcaneal spurs these are incidental findings noted on x-rays taken to evaluation the feet for trauma (for which they are negative).  These non-traumatic abnormalities are most likely due to the patient's age and other etiologies.  

The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided adequate rationales for his opinions, and his opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his bilateral foot disabilities because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Finally, as the Veteran asserts that his foot injuries both occurred during a two week period of ACDUTRA, the provisions of 38 C.F.R. § 3.309 are not applicable.  Under Section 3.309, a veteran must have served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946 for the presumption to attach.  Thus, service connection on a presumptive basis for a chronic disorder, namely arthritis of the bilateral feet, cannot be granted.  See 38 C.F.R. § 3.309 (2016).

In sum, no competent evidence supports the conclusion that the Veteran's foot injuries during periods of ACDUTRA caused the onset of his current disabilities, or was in any way related to it.  There was no fracture in service and there were no on-going complaints seen in the available treatment records for several years after the reported injuries.

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's bilateral foot disabilities were incurred in service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right foot disability is denied. 

Entitlement to service connection for a left foot disability is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


